        Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 1 of 32




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                                ENTERED
                                                                                                 10/30/2020
IN RE:                                            §
HL BUILDERS, LLC; aka CD HOMES,                   §       CASE NO: 19-32825
LLC                                               §
       Target Debtor                              §
                                                          CHAPTER 11

                                     MEMORANDUM OPINION

       Following the dismissal of the involuntary petition filed against HL Builders, LLC

emanated a single matter self-styled as “Application for Attorney’s Fees and Costs Upon Dismissal

of Involuntary Petition Pursuant to 11 U.S.C. § 303(i)(1)” filed by HL Builders, LLC, f/k/a CD

Homes LLC and Fuqua & Associates P.C. seeking $99,333.50 in legal fees and $2,809.35 in costs

for a total request of $102,142.85. On June 10, 2020, the Court held a hearing on the fee

application. For the reasons stated below, the Court finds that the fee application should be granted

in part and denied in part. HL Builders, LLC is awarded $79,968.50 in legal fees and $2,344.35 in

expenses for a total award of $82,312.85.

                                I.          FINDINGS OF FACT

       This Court makes the following findings of fact and conclusions of law pursuant to

Federal Rule of Civil Procedure 52, which is made applicable to adversary proceedings pursuant

to Federal Rule of Bankruptcy Procedure 7052. To the extent that any finding of fact constitutes

a conclusion of law, it is adopted as such. To the extent that any conclusion of law constitutes a

finding of fact, it is adopted as such. This Court made certain oral findings and conclusions on

the record. This Memorandum Opinion supplements those findings and conclusions. If there is

an inconsistency, this Memorandum Opinion controls.

       On May 20, 2019, HOUTEX Builders, LLC, 2203 Looscan Lane, LLC, and 415
         Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 2 of 32




Shadywood, LLC (collectively “Petitioning Creditors”)1 filed an involuntary petition against HL

Builders, LLC f/k/a CD Homes LC (“HL Builders”). The involuntary petition was subsequently

amended on July 11, 2019 (“Amended Involuntary Petition”), and after a full trial on the merits

the Court found that the Petitioning Creditors lacked standing to file the Amended Involuntary

Petition, dismissed the Amended Involuntary Petition, and because HL Builders neither

consented to entry of an order for relief nor waived its right to judgment under § 303(i), the

Court permitted HL Builders to file an application for fees and expenses pursuant to § 303(i)(1).

On March 19, 2020, HL Builders filed its “Application for Attorney’s Fees and Costs Upon

Dismissal of Involuntary Petition Pursuant to 11 U.S.C. § 303(i)(1)” (“Fee Application”). On

April 9, 2020, Petitioning Creditors filed an objection (“Fee Objection”) to the Fee Application

and on June 10, 2020, the Court held a hearing on the Fee Application and Fee Objection.2 At

the conclusion of the hearing, the Court took the matter under advisement. The Court now issues

the instant Memorandum Opinion.

                               II.         CONCLUSIONS OF LAW

    A. Jurisdiction and Venue

      This Court holds jurisdiction pursuant to 28 U.S.C. § 1334, which provides “the district

courts shall have original and exclusive jurisdiction of all cases under title 11.” Section 157

allows a district court to “refer” all bankruptcy and related cases to the bankruptcy court, wherein

the latter court will appropriately preside over the matter.3 Because this Order supplements the

Court’s February 18, 2020 judgment to the extent it determines reasonable attorney’s fees, the

matter is a core proceeding under 28 U.S.C. § 157(b)(2). This suit is also core under the general


1
  ECF No. 1.
2
  ECF No. 61.
3
  28 U.S.C. § 157(a); see also In re: Order of Reference to Bankruptcy Judges, Gen. Order 2012-6 (S.D. Tex. May
24, 2012).
          Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 3 of 32




“catch-all” language because an application for fees in an involuntary bankruptcy is the type of

proceeding that can only arise in the context of a bankruptcy case. 4 Therefore, awarding

reasonable fees and expenses in an involuntary bankruptcy proceeding pursuant to 11 U.S.C.

§ 303(i) can only occur in a bankruptcy court and there is no state law equivalent for this action.

         This Court may only hear a case in which venue is proper.5 Section 1409(a) provides that

“a proceeding arising under title 11 or arising in or related to a case under title 11 may be

commenced in the district court in which such case is pending.”6 The instant matter stems from

Debtor’s involuntary chapter 7 case and the filing of the Amended Involuntary Petition;

therefore, venue of this proceeding is proper.

    B. Constitutional Authority to Enter a Final Judgment

         This Court has an independent duty to evaluate whether it has the constitutional authority

to sign a final order.7 In Stern, which involved a core proceeding brought by the debtor under §

157(b)(2)(C), the Supreme Court held that a bankruptcy court “lacked the constitutional

authority to enter a final judgment on a state law counterclaim that is not resolved in the process

of ruling on a creditor’s proof of claim.”8 As indicated above, the pending dispute before this

Court is a core proceeding pursuant to § 157(b)(2). The ruling in Stern was only limited to the

one specific type of core proceeding involved in that dispute, which is not implicated here.

Accordingly, this Court concludes that the narrow limitation imposed by Stern does not prohibit




4
  See Southmark Corp. v. Coopers & Lybrand (In re Southmark Corp.), 163 F.3d 925, 930 (5th Cir. 1999) (“[A]
proceeding is core under § 157 if it invokes a substantive right provided by title 11 or if it is a proceeding that, by its
nature, could arise only in the context of a bankruptcy case.”) (quoting Wood v. Wood (In re Wood), 825 F.2d 90, 97
(5th Cir. 1987)).
5
  28 U.S.C. § 1408.
6
  28 U.S.C. § 1409(a).
7
  Stern v. Marshall, 564 U.S. 462 (2011); but see Wellness Int’l Network v. Sharif, 135 S. Ct. 1932, 1938–39 (2015)
(holding that parties may consent to jurisdiction on non-core matters).
8
  Id. at 503.
          Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 4 of 32




this Court from entering a final judgment here.9 Alternatively, even if Stern applies to all of the

categories of core proceedings brought under § 157(b)(2),10 this Court still concludes that the

limitation imposed by Stern does not prohibit this Court from entering a final judgment in the

dispute at bar. In Stern, the debtor filed a counterclaim based solely on state law; whereas, here,

the claim brought by HL Builders is based on an express provision of the Bankruptcy Code—§

303(i)(1)—and judicially-created bankruptcy law interpreting this provision. This Court is

therefore constitutionally authorized to enter a final judgment on the fee application filed by HL

Builders.

         Finally, in the alternative, this Court has the constitutional authority to enter a final

judgment regarding the Fee Application because Petitioning Creditors and HL Builders have

consented, impliedly if not explicitly, to adjudication of this dispute by this Court.11 Here, the

parties have never objected to this Court’s constitutional authority to enter a final judgment.

Moreover, the parties engaged in extensive motion practice and participated in two separate

trials. The first trial on the involuntary petition lasted three days and the second one on the fee

application lasted one full day in this Court, and not once did they ever object to this Court’s

constitutional authority to enter a final judgment. If these circumstances do not constitute

consent—implied, if not express—it is inconceivable what does.

9
   See, e.g., Badami v. Sears (In re AFY, Inc.), 461 B.R. 541, 547–48 (8th Cir. BAP 2012) (“Unless and until the
Supreme Court visits other provisions of Section 157(b)(2), we take the Supreme Court at its word and hold that the
balance of the authority granted to bankruptcy judges by Congress in 28 U.S.C. § 157(b)(2) is constitutional.”); see
also Tanguy v. West (In re Davis), No. 00-50129, 538 F. App’x 440, 443 (5th Cir. 2013) (“[W]hile it is true that
Stern invalidated 28 U.S.C. § 157(b)(2)(C) with respect to ‘counterclaims by the estate against persons filing claims
against the estate,’ Stern expressly provides that its limited holding applies only in that ‘one isolated respect’ . . . We
decline to extend Stern’s limited holding herein.”) (Citing Stern, 564 U.S. at 475, 503, 131 S.Ct. 2594).
10
    see First Nat’l Bank v. Crescent Elec. Supply Co. (In re Renaissance Hosp. Grand Prairie Inc.), 713 F.3d 285,
294 n.12 (5th Cir. 2013) (“Stern’s ‘in one isolated respect’ language may understate the totality of the encroachment
upon the Judicial Branch posed by Section 157(b)(2) . . .”).
11
    Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1947 (2015) (“Sharif contends that to the extent litigants
may validly consent to adjudication by a bankruptcy court, such consent must be expressed. We disagree. Nothing in
the Constitution requires that consent to adjudication by a bankruptcy court be express. Nor does the relevant statute,
28 U.S.C. § 157, mandate express consent . . .”).
         Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 5 of 32




     C. Petitioning Creditors’ Objections to HL Builders Fee Application

         Petitioning Creditors listed several objections to the Fee Application. 12          Petitioning

Creditors advance three general objections and six specific objections, each containing specific

arguments therein. The Court will discuss each in turn.

         1. Whether HL Builders Should Be Awarded Attorney’s Fees

         Absent a specific fee-shifting statutory or contractual authorization, federal courts apply

the so-called “American Rule,” which requires that each side in a lawsuit bear liability for its

attorney’s fees.13 The Supreme Court imparted in Alyeska that Congress had reserved for itself

the task of determining when exceptions should be allowed to the American Rule.14 Under the

Bankruptcy Code, Congress has, in § 303(i), established an exception to the American Rule by

granting the court discretion to award attorney’s fees upon dismissal of an involuntary petition.

Under § 303(i), in relevant part:

         If the court dismisses a petition under this section other than on consent of all petitioners
         and the debtor, and if the debtor does not waive the right to judgment under this
         subsection, the court may grant judgment—

                  (1) against the petitioners and in favor of the debtor for—

                           (A) costs; or

                           (B) a reasonable attorney’s fee.

         The use of the discretionary term “may” has resulted in different analytical approaches

to the ways in which courts have awarded costs and fees under § 303(i).15 Some courts have

used the “automatic award” approach where an award of attorney’s fees is the normal result




12
   ECF No. 61.
13
   See, e.g., Alyeska Pipeline Serv. Co. v. Wilderness Soc'y, 421 U.S. 240, 247–50 (1975).
14
   Id. at 269.
15
   In re Clean Fuel Techs. II, LLC, 544 B.R. 591, 601 (Bankr. W.D. Tex. 2016).
          Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 6 of 32




after dismissal of an involuntary petition. 16 In other words, the loser pays. At the other end of

the spectrum, some courts have adopted the “straight discretion” approach where there is no

presumption applied, and the court only examines the totality of the circumstances in awarding

fees.17

          Next, with subtle differences in its application, a majority approach has emerged in

harmonizing the two views described above. Under the majority view followed by many

bankruptcy courts in Texas,18 § 303(i) creates a presumption that attorney’s fees will be

awarded against unsuccessful petitioning creditors, with the presumption being rebuttable

based on the “totality of the circumstances” test. 19 The burden of rebutting the presumption

and establishing that the fees were unwarranted under the totality of the circumstances test falls

on the unsuccessful petitioning creditor. Under the totality of the circumstances test, the court

considers four key factors in determining whether a petitioning creditor has rebutted the

presumption that fees should be awarded. 20 Those four factors include: (1) the merits of the

involuntary petition; (2) the role of any improper conduct on the part of the alleged debtor; (3)

the reasonableness of the actions taken by the petitioning creditors; and (4) the motivation and

objectives behind filing the involuntary petition. 21 The Court may also consider any other

additional material factors that it chooses to consider and deems relevant. 22



16
   See In re Commonwealth Sec. Corp., 2007 WL 309942, at *6 (Bankr. N.D. Tex. Jan. 25, 2007).
17
   Isabella C. Lacayo, After the Dismissal of an Involuntary Bankruptcy Petition: Attorney's Fees Awards to Alleged
Debtors, 27 Cardozo L. Rev. 1949, 1969 (2006).
18
   See, e.g., In re Clean Fuel Technologies II, LLC, 544 B.R. at 602 (citing, inter alia, In re TRED Holding, L.P.,
2010 WL 3516171, at *7 (Bankr. E.D. Tex. Sept. 3, 2010)); see In re Funnel Sci. Internet Mktg., LLC, 551 B.R.
262, 275 (E.D. Tex. 2016).
19
   In re Clean Fuel Techs. II, LLC, 544 B.R. at 601; see also In re TRED Holdings, L.P., 2010 WL 3516171, at *7
(“If an involuntary bankruptcy petition is dismissed, there is a rebuttable presumption the alleged debtor is entitled
to reasonable fees and costs.”).
20
   Id.
21
   Id.
22
   Id.
         Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 7 of 32




        In their Fee Objection, Petitioning Creditors argue that under the four-factor totality of

the circumstances test, the Court should decline to award attorney’s fees. Petitioning Creditors

allege that the following three factors weigh in favor of not awarding fees in this case: (i) the

merits of the involuntary petition; (ii) the reasonableness of the actions taken by the Petitioning

Creditors; and (iii) the motivation and objectives behind filing the involuntary petition. The

Court will consider each one in turn.

                a. The Merit of Petitioning Creditors’ Involuntary Petition

        Though ultimately unsuccessful, this first factor analyzes the degree to which an

involuntary petition had merit.23 In its Fee Objection, Petitioning Creditors contend that this

Court found numerous facts which suggest that there was merit for commencing the involuntary

petition:

        (i)        Each of the Petitioning Creditors are special purpose entities set up to build one or
                   more custom homes with HL Builders.

        (ii)       Each Petitioning Creditor and HL Builders were parties to an Investor Agreement.

        (iii)      Each Investor Agreement required payments by HL Builders to the Petitioning
                   Creditors, including a $50,000 payment.

        (iv)       It is stipulated by both parties that at the closing of each Project, HL Builders did
                   not make a $50,000 payment.24

        (v)        With respect to the claims against the three Projects sold, there is no contingency
                   as to liability because under the Investor Agreements, HL Builders’ legal duty to
                   pay was triggered upon the sale of the Projects.25

        Further, Petitioning Creditors assert that the three hearing days and the Court’s 33-page

opinion support the merits of filing the Amended Involuntary Petition. 26 Petitioning Creditors

cite to In re Clean Fuel Technologies. In that case, the court found that dismissal based on a

23
   Id. at 603.
24
   ECF No. 52.
25
   Id.
26
   ECF No. 23.
         Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 8 of 32




dispute as to the amount of petitioning creditors’ claim was a technical dismissal that favored

against awarding attorney’s fees.27 Similarly, Petitioning Creditors argue, the Court dismissed

the Amended Involuntary Petition on the basis that there was a bona fide dispute as to Petitioning

Creditors’ claim after making credibility determinations of the witnesses.28             However,

Petitioning Creditors’ application of In re Clean Fuel Technologies is fallacious. While the court

in that case did find that the decision to dismiss the involuntary petition was “technical” and a

“close call,” the court also found that it was “readily apparent that [alleged debtor] was a defunct

non-operating entity” with very little cash funds and was not paying creditors.29

         Here, there is no evidence demonstrating that the dismissal of the Amended Involuntary

Petition was technical. This Court found that nearly every aspect of the Petitioning Creditors’

claims were vehemently contested and controverted through live witness testimony and

documentary evidence. While the Court did not determine the actual liability of or amounts due

by the parties, it was clear that the Petitioning Creditors’ claims are the subject of a bona fide

dispute as to liability or amount. In order to succeed in an involuntary petition, petitioning

creditor’s claims must not be subject to dispute as to amount or liability.30 Because the claims

were so disputed, Petitioning Creditors had other avenues of judicial resolution prior to filing an

involuntary petition. After all, the filing of an involuntary petition generally should not be a

creditor’s first avenue of relief. There is insufficient evidence under this factor to overcome the

presumption that fees should be awarded. Accordingly, this factor weighs in favor of awarding

attorney’s fees to HL Builders.

             b. The Reasonableness of Petitioning Creditors’ Actions


27
   In re Clean Fuel Techs. II, LLC, 544 B.R. at 603.
28
   ECF No. 61.
29
   In re Clean Fuel Techs. II, LLC, 544 B.R. at 604.
30
   See 11 U.S.C. § 303(b).
         Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 9 of 32




         Next, the reasonableness of the actions taken by Petitioning Creditors in filing and

pursuing the Amended Involuntary Petition must be evaluated. “Creditors are justified in filing

an involuntary bankruptcy against a debtor where exclusive bankruptcy powers and remedies

may be usefully invoked to recover transferred assets, to insure an orderly ranking of creditors’

claims and to protect against other creditors obtaining a disproportionate share of debtor’s

assets.”31

         Here, Petitioning Creditors contend that the Court should find that their actions taken in

the filing of the Amended Involuntary Petition were reasonable.              In support, Petitioning

Creditors point to the filing of their “Emergency Motion to Appoint a Chapter 11 Trustee” filed

contemporaneously with the original involuntary petition.32 Petitioning Creditors, inter alia,

reference the reasons cited in its emergency motion as to why the Court should invoke its

bankruptcy powers, including:

         (i)      the findings made in the Petitioning Creditors’ chapter 11 case regarding Mr.
                  Parker’s dishonesty.

         (ii)     the discovery in the Petitioning Creditors’ chapter 11 cases showing that the HL
                  Builders does not maintain any balance sheets, income statements, profit-and- loss
                  statements or even a general ledger; and bank records produced by HL Builders
                  to the Petitioning Creditors reflecting millions of dollars of distributions to Anna
                  Williams, the owner of HL Builders and wife of Mr. Parker, which could be
                  subject to avoidance to satisfy creditors’ claims.

         However, this Court made its own credibility determination with respect to Mr. Parker in

its Memorandum Opinion33 and is not bound by the factual findings of another court. There is

no evidence before the Court establishing the alleged facts advanced by Petitioning Creditors and

the Court will not rely on mere argument. The Court is not convinced that the facts of this case



31
   In re Clean Fuel Techs. II, LLC, 544 B.R. at 604.
32
   ECF No. 3.
33
   ECF No. 52.
        Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 10 of 32




call for resolution under its exclusive bankruptcy powers.34 The Court determined that each of

Petitioning Creditors’ claims against HL Builders were the subject of a bona fide dispute as to

liability and amount.35 Such disputes can be resolved by other judicial avenues. Accordingly,

this factor weighs in favor of awarding attorney’s fees to HL Builders.

             c. Petitioning Creditors’ Motivation and Objectives

         Lastly, this factor focuses on a subjective and objective assessment of the motivations of

Petitioning Creditors in filing an involuntary proceeding. 36 Petitioning Creditors assert that the

Court should find that this factor weighs against an award of attorney’s fees because the

subjective and objective motives of the Petitioning Creditors were appropriate, reasonable, and in

good faith.37 The Petitioning Creditors argue they relied on the terms of the written Investor

Agreement to establish that the Petitioning Creditors’ had claims against HL Builders. In

support, Petitioning Creditors reference the Court’s Memorandum Opinion where the Court

found that Petitioning Creditors established a prima facie case for their claims.38 However, while

the Court did find that Petitioning Creditors established a prima facie case, the Court noted that

“this is not a very high burden.”39 As discussed at length in the Memorandum Opinion, the

Court found that after a three day trial, nearly every aspect of the Petitioning Creditors’ claims

had been vehemently contested and controverted through live witness testimony and

documentary evidence.40 As such, it is clear that a bona fide dispute existed, and Petitioning

Creditors had less severe means of resolution than the filing of an involuntary bankruptcy case.

Accordingly, this factor weighs in favor of awarding attorney’s fees to HL Builders.

34
   See In re Clean Fuel Techs. II, LLC, 544 B.R. at 604.
35
   ECF No. 52.
36
   In re Clean Fuel Techs. II, LLC, 544 B.R. at 605.
37
   ECF No. 52.
38
   ECF No. 61.
39
   ECF No. 52.
40
   Id.
        Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 11 of 32




        In sum, the Court finds that the Petitioning Creditors did not rebut the presumption under

the totality of the circumstances test, and attorney’s fees shall be awarded against the Petitioning

Creditors under § 303(i).         Next, the Court must address whether the HL Builder’s Fee

Application contains unreasonable and unnecessary fees.

        2. Whether HL Builders’ Fee Application Contains Unreasonable and Unnecessary
           Fees

        Petitioning Creditors contend that should the Court elect to award fees, which it does, HL

Builders’ Fee Application contains unnecessary fees that should be excluded and unreasonable fees

that should be reduced.41 Section 303(i) states that “[i]f the court dismisses a petition under this

section other than on consent of all petitioners and the debtor, and if the debtor does not waive

the right to judgment under this subsection, the court may grant judgment – (1) against the

petitioners and in favor of the debtor for – (A) costs; or (B) a reasonable attorney’s fee; or . . . ”42

        When a federal statute provides for attorney’s fees, the Fifth Circuit uses the “lodestar”

method to determine whether such fees are reasonable.43                    The lodestar is calculated by

multiplying the number of hours an attorney reasonably spent on the case by an appropriate

hourly rate, which is the market rate in the community for this work.44 There is a strong

presumption of the reasonableness of the lodestar amount.45 However, after calculating the

lodestar fee, the Court has discretion to adjust that fee upwards or downwards based upon the

twelve factors enumerated in Johnson v. Georgia Highway Express, Inc.46 The Johnson factors

are:

41
   ECF No. 61.
42
   11 U.S.C. § 303(i).
43
   In re Cahill, 428 F.3d 536, 540 (5th Cir. 2005); Shipes v. Trinity Indus., 987 F.2d 311 (5th Cir. 1993).
44
   Smith & Fuller, P.A. v. Cooper Tire & Rubber Co., 685 F.3d 486, 490 (5th Cir. 2012).
45
   Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010).
46
   Johnson v. Georgia Highway Exp., Inc., 488 F.2d 714 (5th Cir. 1974), overruled on other grounds by Blanchard
v. Bergeron, 489 U.S. 87 (1989); Hensley v. Eckerhart, 461 U.S. 424, 434 (1983); Saizan v. Delta Concrete Prods.
Co., 448 F.3d 795, 800 (5th Cir. 2006).
        Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 12 of 32




         (1) the time and labor required; (2) the novelty and difficulty of the questions; (3) the
         skill requisite to perform the legal services properly; (4) the preclusion of other
         employment by the attorney due to this case; (5) the customary fee; (6) whether the fee is
         fixed or contingent; (7) time limitations; (8) the amount involved and results obtained; (9)
         the experience, reputation, and ability of counsel; (10) the undesirability of the case; (11)
         the nature and length of the professional relationship with the client; and (12) awards in
         similar cases.47

         The lodestar method is presumed to account for four of the twelve Johnson factors—(2)

the novelty and complexity of the issues; (3) the special skill and experience of counsel; (8) the

results obtained from litigation; and (9) the quality of representation.48 The lodestar may not be

adjusted due to a Johnson factor that was already taken into account during the initial calculation

of the lodestar.49 Additionally, the fee applicant bears the burden of demonstrating that an

adjustment by application of the Johnson factors is necessary to calculate a reasonable fee.50

         Here, the Fee Application requested compensation of $97,333.50 which is comprised of

227.4 attorney hours and 10.8 paralegal hours.51                   Additionally, $2,809.35 is requested for

reimbursement for expenses and $2,000 is requested for the preparation of the Fee Application.

Therefore, the Fee Application requests a total amount of $102,142.85. 52 The Court will use that

amount as a starting point and now turns its attention to Petitioning Creditors’ specific

objections.

              a. Petitioning Creditors’ Specific Objections to HL Builders Fee Application

         Petitioning Creditors have made the following specific objections to the Fee Application:

                i.         HL Builders failed to establish reasonable market rates

47
   Johnson, 488 F.2d at 717–19.
48
   In re Pilgrim’s Pride Corp., 690 F.3d 650, 659 (5th Cir. 2012); Matter of Fender, 12 F.3d 480, 488 (5th Cir.
1994) (quoting Shipes v. Trinity Indus., 987 F.2d at 320.).
49
   Saizan, 448 F.3d at 800. But see Shipes, 987 F.2d at 320 (“Although upward adjustments of the lodestar figure
based on these [four] factors are still permissible, such modifications are proper only in certain rare and exceptional
cases supported by both specific evidence on the record and detailed findings by the lower courts.”).
50
   In re Enron Corp. Securities, Derivative & ERISA Litigation, 586 F. Supp. 2d 732, 755 (S.D. Tex. 2008).
51
   Pl.’s Ex. 1.
52
   Id.
        Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 13 of 32




               ii.         HL Builders’ block billing includes unnecessary and improperly
                           documented fees

              iii.         HL Builders’ fees on preparing its brief are unreasonable

              iv.          HL Builders’ fees on its Sur-Reply are unnecessary and unreasonable

               v.          HL Builders’ block-billed time entries should be reduced by 75 percent

              vi.          The Court should exclude $1,550.00 in legal research

         Collectively, Petitioning Creditors object to $78,815.00 in legal fees and $1,550.00 in

expenses in the Fee Application. While a total is not explicitly provided in its Fee Objection,

Petitioning Creditors break down the amounts within each specific objection.                             As such,

Petitioning Creditors’ objections will each be taken into account in determining whether the Fee

Application is reasonable under the lodestar method.

                    i. Whether HL Builders’ Established Prevailing Hourly Rates (Market
                       Rates)

         Petitioning Creditors contend that the Fee Application fails to establish “reasonable

market rates.”53 Under the lodestar method, the Court must first calculate the prevailing hourly

rate.54 Reasonable hourly rates are to be calculated according to the prevailing market rates in

the relevant community.55 This Court is entitled to rely on its knowledge of customary billing

practices in the relevant community to determine a reasonable rate.56 Counsel for HL Builders

provided the following rates: 57

                           Richard L. Fuqua (“Fuqua”) – $500/hour

                           Mary Ann Bartee (“Bartee”) – $350/hour


53
   ECF No. 61.
54
   The Court finds that Petitioning Creditors’ usage of “market rate” is synonymous with the “prevailing hourly rate”
under the lodestar method.
55
   McClain v. Lufkin Indus., Inc., 649 F.3d 374, 381 (5th Cir. 2011).
56
   In re Garza, 2020 WL 718444, at *2 (Bankr. S.D. Tex. Feb. 12, 2020).
57
   See ECF No. 56 at 4.
        Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 14 of 32




                          T.J. O’Dowd (paralegal) (“O’Dowd”) – $95/hour

        Here, the relevant community is Houston, Texas. As a sitting bankruptcy judge in the

Southern District of Texas, the undersigned judge is well aware of the billing practices in the

relevant community in question. Upon review, the Court finds that rates contained within HL

Builders’ Fee Application are commensurate with the reasonable rates charged in the Houston

market and are appropriate in defending an involuntary petition such as this. Accordingly, the

hourly rates set forth for Fuqua, Bartee, and O’Dowd are reasonable for the lodestar calculation.

This Court next turns to the reasonableness of hours.

                 ii. Whether HL Builders’ Block Billing Includes Unnecessary and
                     Improperly Documented Fees

        Petitioning Creditors assert that the Target Debtor submitted time sheets with entries that

include work spent on tasks other than defending against the involuntary petition and should be

excluded.58 Regardless of objections to fee applications, or lack thereof, the Court’s duty is to

examine the application for non-compensable hours.59                    “Time entries that do not provide

sufficient detail to determine whether the services described are compensable may be disallowed

due to vagueness.”60 Further, time entries may be vague if multiple services are lumped together

without noting the time spent on each individual task listed.61

        Here, Petitioning Creditors argue that what follows are time entries that should be

excluded from the $102,142.85 sought by HL Builders. The Objection is sustained in part. After

reviewing the entries listed by Petitioning Creditors in their objection, the Court finds that the

following time entries should be allowed as follows:


58
   ECF No. 61.
59
   Bode v. United States, 919 F.2d 1044, 1047 (5th Cir. 1990).
60
   In re Digerati Tech., Inc., 537 B.R. 317, 333 (Bankr. S.D. Tex. 2015) (citing La. Power & Light Co. v. Kellstrom,
50 F.3d 319, 324 (5th Cir. 1995)).
61
   Id. at 334.
     Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 15 of 32




                                                                      Requested   Allowed
  Date      Timekeeper                   Description                   Amount     Amount
                         Review the involuntary bankruptcy
                         petition and various motions;
                         teleconference with Bob and Anna
                         regarding the involuntary bankruptcy
5/21/2019      RLF       petition                                     $1,500.00   $1,050.00
                         Conference with John Mcfarland
5/24/2019      RLF       regarding potential damage litigation        $1,000.00    $700.00
                         Begin review of Bob’s comments
5/24/2019      RLF       regarding the Trustees Motion                $1,000.00    $700.00
                         Conference with Bob, Anna and John
                         Mcfarland regarding litigation pertaining
6/6/2019       RLF       to the involuntary bankruptcy                $1,000.00   $1,000.00
                         Work on response to Charles Rubio’s
6/8/2019       RLF       pleadings                                    $1,250.00    $875.00
                         Continued preparation of responses to
 6/8/2019      RLF       motions and petition                         $1,500.00   $1,050.00
6/10/2019      RLF       Edit responses to motion to consolidate        $500.00     $350.00
                         Conference with Bob Parker regarding
                         responses; work on responses to motion;
                         teleconference with Charles Rubio
                         regarding responses and need for a
6/11/2019      RLF       hearing                                      $1,250.00    $875.00
                         Review documents; review prior Bob
                         Parker testimony; teleconference with
                         John Mcfarland regarding the court's
6/29/2019      RLF       prior order                                    $500.00    $350.00
                         Search Harris county district clerk and
                         Harris county clerk websites regarding
                         potential litigation instituted by Charles
                         Foster against Robert Parker and CD
7/16/2019     MAB        Homes                                          $455.00    $455.00
                         Conference with Bob, Anna and John
                         Mcfarland regarding our defense of the
                         involuntary petition; requests to recover
                         damages from the involuntary parties if
7/19/2019      RLF       we win                                       $1,500.00   $1,050.00
                         Conference with M.A. Bartee regarding
8/30/2019      RLF       briefing on objection to claims                $250.00      $0.00
                         Conference with M.A. Bartee, John
                         Mcfarland and Bob regarding briefing in
                         the involuntary, issues remaining and
8/30/2019      RLF       proceeding against plaintiffs and others     $1,500.00   $1,050.00
          Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 16 of 32




                                                                                           Duplicate
                                   Conference with M.A. Bartee, John                       objection
                                   Mcfarland and Bob regarding briefing in                   – see
                                   the involuntary, issues remaining and                   previous
9/4/201962           RLF           proceeding against plaintiffs and others                X entry
                                   Review the brief and forward to John
 9/6/2019            RLF           Mcfarland                                   $500.00    $350.00
                                   Teleconference with John Mcfarland
                                   regarding his analysis of the briefing
                                   issues; work on the issues for our
9/10/2019            RLF           preliminary response                        $500.00    $350.00
                                                      Total Amount of Fees: $14,205.00 $10,205.00

          Accordingly, out of the $14,205.00 objected to by Petitioning Creditors, the Court awards

$10,205.00 in fees.

                  iii. Whether HL Builders’ Fees on Preparing its Brief are Unreasonable

          Petitioning Creditors argue that time entries in the Fee Application for the hours writing

HL Builders’ brief in response to the Amended Involuntary Petition are “facially

unreasonable.”63 The objection is sustained in part. After reviewing the Fee Application, the

Court finds that the following time entries should be allowed as follows:

                 Timekeeper                                                              Requested            Allowed
      Date                                         Description                            Amount              Amount
                                     Conference with M.A. Bartee
     9/5/2019          RLF           regarding the brief and issues                            $250.00          $175.00
                                     Confer with Richard Fuqua; research
                                     regarding statute of frauds with
                                     respect to modification of Hou-Tex
                                     investor and contractor agreements;
                                     receipt and review of Hou-Tex brief in
                                     support of involuntary
     9/6/2019         MAB            petition                                                $875.00               $0.00
                                                                                          Duplicate
                                                                                          objection
                                                                                            – see
     9/6/2019          RLF           Review the brief and forward to John                  entry in               X

62
   This is a duplicate objection of the 8/30/2019 time entry with an incorrect date as listed by Petitioning Creditors in
its Fee Objection.
63
   ECF No. 61 at 10.
     Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 17 of 32




                      McFarland                                  objection
                                                                  no. (ii)
                      Research Section 303 requirements for
                      filing involuntary petition against
                      alleged debtor; review trial and
                      deposition transcripts for hearings re:
                      Hou-Tex filing involuntary petition
9/9/2019     MAB      against cd homes                             $2,520.00   $1,764.00
                      Begin preparation of CD Homes’ brief
                      in response to petitioning creditors’
                      brief in support of involuntary
                      petition; research in support of CD
9/10/2019    MAB      Homes’ brief                                 $2,030.00   $1,421.00
                                                                 Duplicate
                      Teleconference with John Mcfarland        objection –
                      regarding his analysis of the briefing    see entry in
                      issues; work on the issues for our         objection
9/10/2019    RLF      preliminary response                        no. (ii)       X
                      Continued review of and preparation
                      of CD Homes’ brief in response to
                      petitioning creditors’ brief in support
                      of involuntary petition; research in
                      support of CD Homes’ brief; review
                      hearing transcripts re:
                      Hou-Tex filing involuntary petition
9/11/2019    MAB      against CD Homes                             $2,100.00   $1,470.00
                      Continued review of and preparation
                      of CD Homes’ brief in response to
                      petitioning creditors’ brief in support
                      of involuntary petition; research in
                      support of CD Homes’ brief; review
                      hearing transcripts re: Hou-Tex filing
                      involuntary petition against CD
9/12/2019    MAB      Homes                                        $1,925.00   $1,347.50
                      Office conference with Bob Parker
9/12/2019    RLF      regarding the brief                          $1,500.00   $1,500.00
                      Continued preparation of CD Homes’
                      brief in response to petitioning
                      creditors’ brief in support of
                      involuntary petition; research in
                      support of CD Homes’ brief; review
                      hearing transcripts re: Hou-Tex filing
                      involuntary petition against CD
9/13/2019    MAB      Homes                                        $2,450.00   $1,715.00
                      Continued preparation of CD Homes’
9/16/2019    MAB      brief in response to petitioning             $1,400.00    $980.00
     Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 18 of 32




                      creditors’ brief in support of
                      involuntary petition; research in
                      support of CD Homes’ brief
                      Continued preparation of CD Homes’
                      brief in response to petitioning
                      creditors’ brief in support of
                      involuntary petition; research in
9/17/2019    MAB      support of CD Homes’ brief                $1,925.00   $1,347.50
                      Continued preparation of CD Homes’
                      brief in response to petitioning
                      creditors’ brief in support of
                      involuntary petition; research in
9/18/2019    MAB      support of CD Homes’ brief                $1,575.00   $1,102.50
                      Review and edit the brief; conference
                      with MA Bartee, TJ and Sharon
                      regarding the brief; teleconference
9/18/2019    RLF      with Bob about the brief                  $1,000.00    $700.00
                      Continued preparation of CD Homes’
                      brief in response to petitioning
                      creditors’ brief in support of
9/19/2019    MAB      involuntary petition                       $787.50     $787.50
                      Teleconference with Bob regarding
                      the brief. Continued working on
9/19/2019    RLF      editing the brief                          $750.00     $525.00
                      Continued preparation of CD Homes’
                      brief in response to petitioning
                      creditors’ brief in support of
9/20/2019    MAB      involuntary petition                      $1,050.00   $1,050.00
                      Office conference with Bob regarding
9/20/2019    RLF      the brief; rework the brief               $1,500.00   $1,050.00
                      Continued preparation of CD Homes’
                      brief in response to petitioning
                      creditors’ brief in support of
9/21/2019    MAB      involuntary petition                      $1,225.00   $1,225.00
                      Continued preparation of CD Homes’
                      brief in response to petitioning
                      creditors’ brief in support of
                      involuntary petition and prepare
9/23/2019    MAB      findings of fact and conclusions of law   $2,345.00   $1,641.50
9/23/2019    RLF      Review and comment on the brief             $500.00     $500.00
                      Continued preparation of CD Homes’
                      brief in response to petitioning
                      creditors’ brief in support of
                      involuntary petition and findings of
9/21/2019    MAB      fact and conclusions of law               $1,225.00    $857.50
9/25/2019    MAB      Continued preparation of CD Homes’          $525.00    $367.50
            Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 19 of 32




                                  brief in response to petitioning
                                  creditors’ brief in support of
                                  involuntary petition and findings of
                                  fact and conclusions of law
                                  Teleconference with Bob; read the
                                  brief and findings of fact; edit brief
                                  and findings of fact; conference with
 9/26/2019             RLF        MA Bartee regarding the brief                 $1,000.00       $700.00
                                  Office conference with MA Bartee
                                  and Bob regarding the brief and the
 9/27/2019             RLF        findings of fact                                $500.00       $350.00
                                  Continued preparation of CD Homes’
                                  brief in response to petitioning
                                  creditors’ brief in support of
                                  involuntary petition and findings of
 9/28/2019            MAB         fact and conclusions of law                   $1,400.00       $980.00
                                  Review and edit the brief and findings
 9/28/2019             RLF        of fact                                         $750.00       $525.00
                                  Preparation of finalizing and filing CD
                                  Homes’ brief in response to petitioning
                                  creditors’ brief in support of
                                  involuntary petition and findings of
 9/23/2019            MAB         fact and conclusions of law                  $1,225.00         $857.50
 9/30/2019            RLF         Finish brief and findings of fact              $750.00         $525.00
                                                   Total Amount of Fees:      $35,082.50      $25,464.00


            Accordingly, out of the $35,082.50 objected to by Petitioning Creditors, the Court awards

$25,464.00 in fees.

                   iv. Whether HL Builders’ Fees for Preparation of its Sur-Reply are
                       Unnecessary and Unreasonable

            Petitioning Creditors argue that time entries in the Fee Application in connection with its

sur-reply are facially unreasonable and should be substantially reduced.64 The objection is

sustained in part. After reviewing the Fee Application, the Court finds that the following time

entries should be allowed as follows:

                                                                            Requested       Allowed
      Date        Timekeeper                   Description                   Amount         Amount

64
     Id. at 13.
       Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 20 of 32




                           Review Houtex Builders’ Sur-Reply
10/7/2019        MAB       brief in support of Involuntary petition.    $245.00      $171.50
10/7/2019        RLF       Read the Sur Reply                           $500.00      $500.00
                           Prepare CD Homes’ sur-reply brief in
                           response to Petitioning creditors’ sur-
                           reply brief in support of Involuntary
10/8/2019        MAB       petition                                    $1,855.00   $1,855.00
                           Teleconference with Bob regarding the
10/8/2019        RLF       sur reply issues                             $250.00      $250.00
                           Continued preparation of CD Homes’
                           sur-reply brief in response to
                           petitioning creditors’ sur-reply brief in
10/9/2019        MAB       support of involuntary petition             $2,520.00   $2,520.00
                           Continued preparation of CD Homes’
                           sur-reply brief in response to
                           petitioning creditors’ sur-reply brief in
10/10/2019       MAB       support of involuntary petition             $2,345.00   $2,345.00
10/10/2019       RLF       Review, edit and rewrite the sur reply        $500.00     $500.00
                           Continued preparation of CD Homes’
                           sur-reply brief in response to
                           petitioning creditors’ sur-reply brief in
10/11/2019       MAB       support of involuntary petition             $2,275.00   $2,275.00
10/11/2019       RLF       Read and approve the sur reply draft          $500.00     $500.00
                           Attention to CD Homes’ sur-reply
                           brief in response to petitioning
                           creditors’ sur-reply brief in support of
10/14/2019       MAB       involuntary petition                        $2,730.00   $2,730.00
                           Conference with MAB regarding
10/14/2019       RLF       additional sur reply additions               $500.00         $0.00

                                           Total Amount of Fees: $14,220.00 $13,646.50


       Accordingly, out of the $14,220.00 objected to by Petitioning Creditors, the Court awards

$13,646.50 in fees.

              v. Whether HL Builders’ Alleged Block-Billed Time Entries Should be
                 Reduced by 75 Percent

       As noted, time entries that do not provide sufficient detail to determine whether the

services described are compensable or are lumped together without noting the time spent may be
           Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 21 of 32




disallowed due to vagueness.65                Here, Petitioning Creditors contend that HL Builders’ Fee

Application contains 43 block-billed entries totaling 111.2 hours of work.66 Petitioning Creditors

total the 111.2 hours of work at $43,240.40. Upon closer examination, a multitude of the 43-

time entries listed in this section are duplicate objections. Petitioning Creditors do not indicate

whether the duplicates in this section were meant to serve as objections in the alternative (i.e. if

the time entry cannot be disallowed entirely, Petitioning Creditors request the time entry be

reduced by 75 percent). Because the Court already addressed the time entries in dispute at this

point, the Court will disregard any duplicate objection in this section. As such, after reviewing

the Fee Application, the Court finds that the following time entries should be allowed as follows:


                                                                               Requested       Allowed
        Date        Timekeeper                       Description                 Amount        Amount
                                      Review the involuntary bankruptcy         Duplicate
                                      petition and various motions:            objection –
                                      teleconference with Bob and Anna         see entry in
                                      regarding the involuntary bankruptcy      objection
 5/21/2019          RLF               petition                                   no. (ii)        X
                                      Review files on involuntary
                                      bankruptcy; dictate letter to
 5/22/2019          RLF               Rubio                                        $375.00      $375.00
                                      Review RLF’s notes to docket
                                      entries regarding hearing
                                      transcripts; preparation of hearing
                                      transcript orders and forward same
 6/5/2019           TJO               to court                                        $95.00      $0.00
                                      Conference with Bob Parker                Duplicate
                                      regarding responses; work on             objection –
                                      responses to motion; teleconference      see entry in
                                      with Charles Rubio regarding            objection no.
 6/11/2019          RLF               responses and need for a hearing              (ii)         X




65
     In re Digerati Tech., Inc., 537 B.R. at 333.
66
     ECF No. 61.
     Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 22 of 32




                      Confer with Richard Fuqua
                      regarding deposition of petitioning
                      creditors; prepare notice of
                      deposition of petition creditors
                      representative with document
6/28/2019   MAB       request                                        $350.00      $0.00
                                                                 Duplicate
                      Review documents; review prior Bob        objection –
                      Parker testimony; teleconference with     see entry in
                      John Mcfarland regarding the court’s     objection no.
6/29/2019   RLF       prior order                                    (ii)         X
                      Telephone conference with Cindy at
                      worldwide court reporters regarding
                      deposition of Charles Foster scheduled
                      for July 9, 2019; preparation of
                      amended notice deposition of Charles
7/3/2020    TJO       Foster                                         $38.00      $38.00
                      Teleconference with Bob regarding
                      preparation for the Foster
                      deposition; review my notes with
                      Bob for approach to Foster
7/8/2019    RLF       deposition                                    $750.00     $525.00
                      Conference with Bob pre-
                      deposition of Charles Foster;
                      attend deposition of Charles
7/9/2020    RLF       Foster                                      $2,500.00    $1,750.00
                      Preparation of witness and exhibit
                      list for July 16th hearing on
                      involuntary; review judge’s
                      calendar for July 16th and update
7/10/2019   TJO       file                                           $47.50      $47.50
                      Email copies of witness & exhibit list
                      and exhibits to Bob Parker for
                      review; telephone conferences with
                      Bob Parker regarding exhibits for
                      evidentiary hearing on
7/11/2019   TJO       involuntary                                    $47.50       $0.00
                      Revise witness and exhibit list;
                      review proofs of claim filed by CD
                      Homes, LLC in Houtex, Shadywood
7/11/2019   TJO       and Looscan Lane chapter 11 cases              $66.50       $0.00


                      Request for and begin review of
7/12/2019   RLF       petitioning creditors trial exhibits          $750.00     $525.00
     Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 23 of 32




                      Assemble exhibits and e-file witness
                      & exhibit list with court; and forward
                      copies of same together with exhibits
                      to counsel for petitioning
7/12/2019   TJO       creditors;                                    $190.00      $190.00

                      Trial preparation, compile and review
                      exhibits, review pleadings, analyze
7/15/2020   RLF       various approaches                          $2,000.00     $1,400.00
                      Review Judge Rodriguez's procedures
                      for delivery of hl builders exhibits
                      from July 16, 2019 hearing:
                      preparation of cd containing exhibits
                      and letter to case management
7/17/2019   TJO       regarding same                                   $95.00      $0.00
                      Conference with Bob, Anna and John         Duplicate
                      Mcfarland regarding our defense of        objection –
                      involuntary petition; requests to         see entry in
                      recover damages from the involuntary     objection no.
7/19/2019   RLF       parties if we win                              (ii)          X

                      Teleconference with Bob regarding
                      upcoming hearing; begin
                      preparation for hearing' read all
8/12/2019   RLF       Charles Foster transcripts                  $1,500.00     $1,050.00
                      Finish review of prior involuntary
                      hearing record; conference with Bob
                      regarding our approach going
                      forward and address open issues;
8/13/2019   RLF       begin preparing bob as a witness            $1,750.00     $1,225.00
                      Review courtroom minutes of
                      8/15/19 hearing; calendar resumed
8/15/2019   TJO       hearing date for 8/20/19                       $19.00        $0.00
                      Preparation of daily transcript order
                      regarding 8/15/19 hearing on
                      involuntary; submission of same to
                      court clerk for docketing and
8/15/2019   TJO       forwarding transcription service               $28.50       $28.50

                      Telephone conference with Bob
                      parker regarding transcript; review
8/16/2019   TJO       court docket regarding same                    $19.00       $19.00
                      Telephone conference with Dion at
                      veritext transcription service
8/19/2019   TJO       regarding status of transcript;
     Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 24 of 32




                      telephone conference with Bob
                      Parker regarding same; forward
                      email; from veritext to RLF and Bob
                      Parker regarding estimated time of
                      completion                                      $28.50       $28.50

                      Office conference with Bob to
                      prepare for continued involuntary
8/20/2019   RLF       trial; attend trial                          $4,000.00     $2,800.00

                      Preparation of exhibit list and copy
                      exhibits for 8/20/19 hearing on
8/20/2019   TJO       involuntary                                     $76.00       $76.00

                      Review courtroom minutes from
                      8/20/19 hearing and calendar
8/21/2019   TJO       briefing deadlines                              $28.50       $28.50

                      Preparation of transcript order of
                      hearing held 8/20/19; upload same to
8/21/2019   TJO       court                                           $28.50       $28.50
                      Confer with Richard Fuqua; research
                      involuntary petition jurisdictional
                      requirements and burden of proof
9/4/2019    MAB       regarding bad faith filing                     $525.00        $0.00

                      Confer with Richard Fuqua; research
                      regarding statute of frauds with
                      respect to modification of Hou-Tex          Duplicate
                      investor and contractor agreements;        objection –
                      receipt and review of Hou-Tex              see entry in
                      brief in support of involuntary           objection no.
9/6/2019    MAB       petition                                       (iii)          X
                      Research section 303 involuntary            Duplicate
                      petition against alleged debtor; review    objection –
                      trial and deposition transcripts for       see entry in
                      hearing re: Hou-Tex filing involuntary    objection no.
9/9/2019    MAB       petition against CD Homes                      (iii)          X
                      Begin preparation of CD Homes’ brief         Duplicate
                      in response to petitioning creditors        objection –
                      brief in support of involuntary             see entry in
                      petition; research in support of CD          objection
9/10/2019   MAB       Homes brief                                   no. (iii)       X
                      Teleconference with John                    Duplicate
                      Mcfarland regarding his analysis of        objection –
9/10/2019   RLF       the briefing issues; work on the           see entry in
     Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 25 of 32




                      issues for our preliminary response       objection no.
                                                                     (ii)
                                                                                 X
                      Continued review of and preparation of
                      CD Homes' brief in response to
                      petitioning creditors’ brief in support
                      of involuntary petition; research in        Duplicate
                      support of CD Homes brief; review          objection –
                      hearing transcripts re: Hou-Tex            see entry in
                      involuntary petition against CD           objection no.
9/11/2019   MAB       Homes                                          (iii)       X
                      Continued review of and preparation of
                      CD Homes’ brief in response to
                      petitioning creditors’ brief in support     Duplicate
                      of involuntary petition; research in       objection –
                      support of CD Homes; review hearing        see entry in
                      transcripts re; Hou-Tex involuntary       objection no.
9/12/2019   MAB       petition against CD Homes                      (iii)       X
                      Continued preparation of CD Homes’
                      brief in response to petitioning
                      creditors’ brief in support of              Duplicate
                      involuntary petition; research in          objection –
                      support of CD Homes’ brief; review         see entry in
                      hearing transcripts re: Hou-Tex filing    objection no.
9/13/2019   MAB       involuntary petition against CD Homes          (iii)       X
                      Continued preparation of CD Homes’           Duplicate
                      brief in response to petitioning            objection –
                      creditors brief in support of               see entry in
                      involuntary petition; research in            objection
9/16/2019   MAB       support of CD Homes brief                     no. (iii)    X
                      Continued preparation of CD Homes’          Duplicate
                      brief in response to petitioning           objection –
                      creditors’ brief in support of             see entry in
                      involuntary petition; research in         objection no.
9/17/2019   MAB       support of CD Homes’ brief                     (iii)       X
                      Continued preparation of CD Homes’          Duplicate
                      brief in response to petitioning           objection –
                      creditors’ brief in support of             see entry in
                      involuntary petition; research in         objection no.
9/18/2019   MAB       support of CD Homes brief                      (iii)       X
                                                                  Duplicate
                      Review and edit the brief; conference      objection –
                      with MA Bartee, TJ and Sharon              see entry in
                      regarding the brief; teleconference       objection no.
9/18/2019   RLF       with Bob about the brief                       (iii)       X
           Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 26 of 32




                                                                           Duplicate
                                Continued preparation of CD Homes’        objection –
                                brief in response to petitioning          see entry in
                                creditors’ brief in support of             objection
 9/19/2019       MAB            involuntary petition                        no. (iii)         X
                                                                           Duplicate
                                                                          objection –
                                Teleconference with Bob regarding         see entry in
                                the brief; continued working on            objection
 9/19/2019       RLF            editing the brief                           no. (iii)        X
                                Continued preparation of CD Homes’
                                brief in response to petitioning           Duplicate
                                creditors’ brief in support of            objection –
                                involuntary petition and prepare          see entry in
                                findings of fact and conclusions of      objection no.       X
 9/23/2019       MAB            law                                           (iii)
                                                                            Duplicate
                                Teleconference with Bob; read the          objection –
                                brief and findings of fact; edit brief     see entry in
                                and findings of fact; conference            objection
 9/26/2019       RLF            with MA Bartee regarding the brief           no. (iii)        X

                                Total Amount of Fees:                      $15,307.50     $10,134.50

           Accordingly, out of the $15,307.50 objected to by Petitioning Creditors, the Court awards

$10,134.50 in fees.

                  vi. Whether the Court Should Exclude $1,550.00 in Legal Research

           HL Builders seeks a total of $2,809.35 in out-of-pocket expenses. Petitioning Creditors

assert that HL Builders’ submission of costs for legal research is vague and should not be

awarded.67 The objection is sustained in part. After reviewing the Fee Application, the Court

finds that the following expenses should be allowed as follows:

         Description                          Amount                     Amount Awarded
Postage                                                     $38.80                    $38.80
Photocopies                                                $476.75                   $476.75
Research                                                 $1,550.00                 $1,085.00
Transcripts                                                $634.80                   $634.80
Delivery                                                   $109.00                   $109.00
67
     Id.
           Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 27 of 32




 Total Amount of Expenses:                                     $2,809.35                             $2,344.35


           Accordingly, the Court awards $2,344.35 in expenses. The Court turns its attention to the

amount of fees in the Fee Application that are not in dispute.

               b. Amount of Undisputed Fees in the Fee Application

           Petitioning Creditors objected to $78,815.00 in legal fees.68                   Given that the Fee

Application requested compensation of $99,333.50 in legal fees, there is a difference of

$20,518.50 of legal fees not in dispute. Nevertheless, the Court will examine the entirety of the

Fee Application and its related time entries.

           Upon review of the time entries not in dispute, $20,518.50 is reasonable in light of the

circumstances. The instant case was vehemently litigated requiring three days of hearings and

hours of testimony. At the conclusion of the hearings, each party submitted extensive briefing to

the Court. It is to be expected that additional fees follow from litigious activity. As such, the

Court awards $20,518.50 in undisputed legal fees.

           In total, the Court finds that the lodestar method calls for an award of $79,968.50 in legal

fees.69 As such, after accounting for the lodestar method and Petitioning Creditors’ objections,

the Court finds that HL Builders shall be awarded reasonable and necessary fees in the amount of

$79,968.50 plus expenses in the amount of $2,344.35 for an overall award of $82,312.85. Next,

the Court must determine whether the lodestar amount should be adjusted based on the Johnson

factors.

               c. Johnson Factors

           The Court begins by noting the strong presumption of the reasonableness of the lodestar


68
     Not including expenses.
69
     Representing $59,450.00 award from disputed time entries and $20,518.50 from undisputed time entries.
           Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 28 of 32




amount, and the fact that applicants must demonstrate a necessary adjustment to calculate a

reasonable fee.70 Regarding the first factor, time and labor required, the Court notes that there

was highly litigious activity involved in the filing of the Involuntary Petition. As discussed

herein, the instant case required a three-day trial, hours of live testimony, post-trial briefing, and

over fifty entries on the Court’s docket. As such, the Court finds that the extensive time and

labor involved here is adequately represented in the lodestar analysis.

           The second and third factors, novelty and difficulty of the questions, and skill requisite to

perform the legal services properly, are subsumed by the lodestar method. As to the fourth

factor, preclusion of other employment by attorney due to the case, the parties presented no

evidence that would merit a departure from the lodestar method.

           Under the fifth factor, the customary fee, the Court found that the rates charged by HL

Builders’ counsel are commensurate with the reasonable rates charged in the Houston legal

market and are appropriate in defending an involuntary petition such as this. Regarding the sixth

factor, whether the fee is fixed or contingent, it is apparent from the Fee Application that Debtor

was to pay HL Builders’ counsel on an hourly basis, and for all intents and purposes, it is a

contingent fee, as HL Builders’ counsel will receive no additional compensation beyond an

award of attorney fees and expenses. The Court does not find a departure from the lodestar

method reasonable under factor six. Under factor seven, time limitations, the Court does not find

it relevant, as any time limitations imposed were not out of the ordinary for defending an

involuntary petition such as this.

           Factors eight and nine, the amount involved, results obtained, the experience, reputation,

and ability of counsel, are subsumed by the lodestar method. Factor ten, the undesirability of the


70
     Perdue, 559 U.S. at 552; In re Enron Corp. Securities, Derivative & ERISA Litigation, 586 F. Supp. 2d at 755.
        Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 29 of 32




case, the Court notes again that this case, while hotly contested, was not out of the ordinary for

defending an involuntary petition. As such, the Court does not find a departure from the lodestar

method reasonable or necessary.             Regarding factor eleven, the nature and length of the

professional relationship with the client, the Court does not find this factor relevant. Lastly,

factor twelve, awards in similar cases, the Court finds that although the requested lodestar fee

award here is higher than other similar cases,71 the facts of this case warrant the amount of fees

requested.

        After reviewing the Johnson factors, the Court finds that no basis exists to depart from

the lodestar method. Counsel for HL Builders provided an important function by securing relief

for HL Builders by seeking and obtaining a dismissal of the involuntary petition.

             d. Post-Judgment Interest

        The Court will also order Petitioning Creditors to pay post-judgment interest on the total

amount of attorney’s fees and expenses awarded to HL Builders. The Fifth Circuit has held that

interest on attorney’s fees begins to accrue on the date of the judgment allowing recovery of

attorney’s fees and runs until the date the fees are paid in full.72 Further, if the prevailing party is

awarded attorney’s fees and those fees are a part of the judgment, then those fees will bear

interest at the same rate as that applied to the judgment on the merits.73 The Fifth Circuit allows

this interest on attorney’s fees because it “better serve[s] the purpose of awarding these expenses

to the prevailing party since it . . . more nearly compensate[s] the victor for the expenses of the



71
   See In re Meltzer, 535 B.R. 803, 812 (Bankr. N.D. Ill. 2015) (court awarded $60,788.86 in fees for 179.2 hours
upon dismissal of an involuntary petition); In re Funnel Sci. Internet Mktg., LLC, 551 B.R. at 276 (district court
affirmed bankruptcy court’s ruling in awarding $20,000 in fees upon dismissal of involuntary petition).
72
   See Copper Liquor, Inc. v. Adolph Coors Co., 701 F.2d 542, 544–45 (5th Cir. 1983) (en banc), overruled in part
on other grounds by J.T. Gibbons, Inc. v. Crawford Fitting Co., 790 F.2d 1193, 1195 (5th Cir. 1986), aff’d 482 U.S.
437 (1987).
73
   Id.
        Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 30 of 32




litigation.”74 In the suit at bar, the rate that will be in effect on the date of the entry of the

judgment will be 0.13 percent per annum.75

         3. Whether the Court Should Enter the Fee Award to HL Builders or Fuqua &
            Associates, PC

         Section 303(i) provides that the Court may award fees “[a]gainst the petitioners and in

favor of the debtor.”76 HL Builders’ Fee Application states that the applicant is Fuqua &

Associates, PC and seeks as relief an award of fees and costs to “Target Debtor’s attorneys

against Petitioning Creditors . . . .”77 Petitioning Creditors submit that, to the extent the Court

awards fees, the fee award should be entered for the benefit of HL Builders and not directly to

HL Builders’ attorneys because it is not authorized under § 303(i). 78                          In support of its

contention, Petitioning Creditors cite to In re Miles which states that the “specific reference to

the ‘debtor’ [in § 303(i)] is a strong indication that Congress intended only the debtor to have

standing to seek damages.”79 Lastly, Petitioning Creditors argue that by awarding fees directly

to HL Builders’ attorneys, the Court will preclude Petitioning Creditors from any offsets to the

fee award that might be justified based on the claims that Petitioning Creditors might establish

against Target Debtor in another proceeding.

         Here, the Court rejects Petitioning Creditors’ argument that any award to Fuqua &

Associates, PC will preclude Petitioning Creditors from any offsets to the fee award in another

court at another time. The Court will not engage in any discussion of how another court should



74
   Id. at 544.
75
    Post-Judgment Interest Rates, United States District & Bankruptcy Court Southern District of Texas,
http://www.txs.uscourts.gov/page/post-judgment-interest-rates (last visited October 30, 2020).
76
   11 U.S.C. § 303(i)
77
   ECF 56 ¶ 41.
78
   Compare 11 U.S.C. § 303(i) (“the court may grant judgment [a]gainst the petitioners and in favor of the debtor . . .
”) with ECF 56 (“Applicant, as Target Debtor’s attorneys, pray that the Court award reasonable and necessary
attorney’s fees and costs to Target Debtor’s attorneys against Petitioning Creditors . . . .”).
79
   Miles v. Okun (In re Miles), 430 F.3d 1083, 1093–94 (9th Cir. 2005).
        Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 31 of 32




interpret the impact of a decision made by this Court, and any such discussion would be advisory

and inappropriate. As such, Petitioning Creditors argument fails on this ground.

        However, because the Fee Application requests a fee award directly to HL Builders’

counsel, the pertinent issue in Petitioning Creditors’ Fee Objection is whether the phrase “in

favor of the debtor” contained in § 303(i) allows for an award to be paid directly to debtor’s

counsel instead of the debtor. Upon examination of the case law and legislative history, it is

clear that an award pursuant to § 303(i) must be awarded to the debtor.80 In the context of

determining whether a fee award was appropriate under § 303(i), the Fifth Circuit framed the

issue as whether the putative debtor could “recover” fees.81 A bankruptcy court in another

circuit stated that the award under § 303(i) was “to reimburse [debtor] for its attorney’s fees and

costs incurred” as a result of the petitioning creditors’ filing of an involuntary petition.82 In fact,

the two cases cited by HL Builders in its reply brief granted fees to the debtor and not to debtor’s

counsel.83 HL Builders failed to provide the Court with any compelling reasons why the Court

should deviate from the plain language of the statute and corresponding precedent. Next, the

House and Senate reports concerning § 303(i) state that “if a petitioning creditor filed the petition

in bad faith, the court may award the debtor any damages proximately caused by the filing of the

petition.”84 Accordingly, the Court sustains this portion of Petitioning Creditors’ objection and

awards $82,312.85 in fees and expenses to HL Builders.



80
   See In re Funnel Science Internet Marketing, LLC, 551 B.R. at 262 (court awarded attorney’s fees to the putative
debtor for time that was spent responding to involuntary Chapter petition filed by creditors whose claims were all
subject to bona fide dispute); In re Petrosciences Int'l, Inc., 96 B.R. 661, 666 (Bankr. N.D. Tex. 1988) (court
awarded $10,000 in attorney’s fees to the debtor); In re Anmuth Holdings LLC, 600 B.R. 168 (Bankr. E.D.N.Y.
2019) (“putative debtors were entitled to award of fees and costs incurred to their bankruptcy counsel”).
81
   In re McMillan, 614 F. App'x 206 (5th Cir. 2015).
82
   In re Forever Green Athletic Fields, Inc., 2017 WL 1753104, at *1 (Bankr. E.D. Pa. May 3, 2017).
83
   See In re Schiliro, 72 B.R. 147, 150 (Bankr. E.D. Pa. 1987); see also In re Diloreto, 388 B.R. 637, 655 (Bankr.
E.D. Pa. 2008).
84
   S. Rep. 95–989, 34, 1978 U.S.C.C.A.N. 5787, 5820.
      Case 19-32825 Document 70 Filed in TXSB on 10/30/20 Page 32 of 32




                                III. CONCLUSION

       A judgment consistent with this Memorandum Opinion will be entered on the docket

simultaneously herewith.



       SIGNED 10/30/2020.


                                           ___________________________________
                                                   Eduardo V. Rodriguez
                                                United States Bankruptcy Judge
